Citation Nr: 1711888	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include as secondary to in-service venereal disease.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected anemia.

3. Entitlement to non-service-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1972 to May 1975, from December 1981 to October 1988 and again from December 1988 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's service connection claims for hepatitis C and hypertension.  The RO also denied the Veteran's claim for non-service-connected pension.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in October 2016.  A transcript of the hearing has been associated with the record. 

The issues of entitlement to service connection for hepatitis C and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2016 Board hearing, the Veteran, through his authorized representative, indicated that he wished to withdraw his appeal as it pertained to non-service-connected pension.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal, as it pertains to non-service-connected pension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the October 2016 Board hearing, the Veteran's representative expressed the Veteran's decision to withdraw his claim for non-service-connected pension.  Specifically, the presiding Veterans Law Judge stated, "After discussing [the issue of non-service-connected pension] off the record, it was indicated that you intend to withdraw this claim," to which the Veteran's representative answered, "That's correct."  See Hearing Transcript, p. 2.  After the hearing, the Veteran submitted a signed statement withdrawing his claim for non-service-connected pension.  See VA Form 21-4138 dated October 12, 2016.  Accordingly, the Board finds that the Veteran's withdrawal of the non-service-connected was well informed; thus the Board does not have jurisdiction to review this issue and the appeal, as it pertains to non-service-connected pension, is dismissed.


ORDER

The issue of entitlement to non-service-connected pension is dismissed.


REMAND

As for the remaining issues on appeal, the Board finds that additional development is necessary before appellate adjudication.  

Service treatment records reflect that in March 1974, the Veteran was hospitalized in Germany.  See Report of Medical History dated July 17, 1981.  The record does not contain these records and it appears that VA has not attempted to obtain authorization from the Veteran to obtain these records.  As these records may be pertinent to the claims on appeal, remand is necessary to attempt to obtain these records.

The Veteran avers that his hepatitis C is related to either an in-service venereal disease or the sharing of a shaving pot while in service.  Service treatment records demonstrate that the Veteran was diagnosed and treated for gonorrhea on one occasion.  See Service Treatment records dated February 22, 1985.  In regards to his hypertension, the Veteran alleges that his hypertension is related to his service-connected anemia.  In support of his claim, the Veteran submitted articles which suggest that there is a possible link between anemia and high blood pressure.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of either his hypertension or hepatitis C.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Board finds that given the evidence of record a VA examination is necessary to determine the nature and etiology of the Veteran's claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's hypertension and hepatitis C and associate them with the claims file.  

2.  Request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to allow VA to request the Veteran's complete records from the hospital in Germany (Landstuhl) where the Veteran was treated in March 1974.

3.  After records development is complete, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his hepatitis C disability.  The claims folder must be available for review.  

For purposes of the examination only, the examiner should accept as true the Veteran's claims of sharing a shaving pot with fellow servicemen while in service.  

The examiner should provide an opinion as to whether the Veteran's hepatitis C is at least as likely as not (at least a 50 percent probability):

a) Caused or otherwise etiologically related to the Veteran's in-service gonorrhea; OR

b) Caused or otherwise etiologically related to sharing a shaving pot with other servicemen; OR

c) Caused or otherwise etiologically related to any other event in service. 

A complete rationale should accompany each opinion provided.

4. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The claims folder must be available for review.

The examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (at least a 50 percent probability):

a) Caused or otherwise etiologically related to his service-connected anemia with consideration of the medical articles submitted by the Veteran suggesting high blood pressure may be a symptom of anemia; OR

b) Caused or otherwise etiologically related to his period of service.

A complete rationale should accompany each opinion provided.

5.  Thereafter, readjudicate the claims.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


